 396318 NLRB No. 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On May 25, 1995, Administrative Law Judge Eleanor Mac-Donald issued the attached decision. The General Counsel filed lim-
ited exceptions and the Respondent filed cross-exceptions.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2We deny the Respondent's motion to strike the General Coun-sel's limited exceptions. We note that there are no exceptions to the
judge's findings that the Respondent violated Sec. 8(a)(5) by failing
to remit to the Union dues that have been deducted from the em-
ployees' wages pursuant to valid checkoff authorizations.3We do not pass on the judge's findings, conclusions, and rec-ommended discipline with respect to Attorney Bochner. All argu-
ments raised by the parties' exceptions on the attorney misconduct
issue, including the General Counsel's contentions concerning the
length of the proposed suspension, may be pursued at the hearing.Cherry Hill Textiles, Inc. and United ProductionWorkers Union, Local 17±18. Case 29±CA±17848August 17, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe issue presented to the Board in this case1iswhether the judge correctly found that the Respond-
ent's attorney, Stuart Bochner, engaged in willful delay
of Board proceedings within the meaning of Section
102.21 of the Board's Rules and Regulations and en-
gaged in misconduct ``of an aggravated character,''
within the meaning of Section 102.44 of the Board's
Rules, and recommended that Bochner be suspended
from practice before the Board for a period of 6
months. By letter dated June 2, 1995, Attorney
Bochner timely filed a request for a hearing on this
matter.The Board has considered the decision and therecord in light of the exceptions2and has decided toaffirm the judge's rulings, findings, and conclusions
and to adopt the recommended Order, except with re-
spect to contested matters relating to Attorney
Bochner's conduct;3and in accord with the Order andBochner's timely request, to remand the attorney mis-
conduct issue for a hearing.ORDERThe National Labor Relations Board adopts the rec-ommended order of the administrative law judge as
modified below and orders that the Respondent, Cherry
Hill Textiles, Inc., Brooklyn, New York, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order as modified.ITISFURTHERORDERED
that this proceeding is re-manded to the Regional Director for Region 29 to
schedule a hearing before an administrative law judge
to determine the matters discussed above. The judge
shall hear and receive testimony and evidence, and
prepare and serve on the parties a decision containingcredibility resolutions, findings of fact, conclusions oflaw, and recommendations to the Board. Following
service of such decision on the parties, the provisions
of Section 102.46 of the Board's Rules and Regula-
tions shall apply.David Pollack, Esq., for the General Counsel.Stuart Bochner, Esq. (Horowitz & Pollack P.C.), of SouthOrange, New Jersey, for the Respondent.DECISIONSTATEMENTOFTHE
CASEELEANORMACDONALD, Administrative Law Judge. Thiscase was tried in Brooklyn, New York, on December 22,
1994. The record was held open to permit the Respondent
the opportunity to request a further hearing date in order to
present a witness. In the absence of a request from the Re-
spondent to call a witness, the record was closed on January
12, 1995. The complaint alleges that Respondent, in violation
of Section 8(a)(1) and (5) of the Act, has discontinued remit-
ting to Local 17±18 dues that it has deducted from the wages
of its employees pursuant to valid checkoff authorizations.
The Respondent denies that it has engaged in any violations
of the Act.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the brief filed
by the General Counsel on February 15, 1995, I make the
followingFINDINGSOF
FACTI. JURISDICTIONRespondent Cherry Hill Textiles, Inc., a New York cor-poration, with its principal place of business and another fa-
cility in Brooklyn, New York, is engaged in the dyeing and
finishing of textiles. Respondent annually purchases textile
dyes valued in excess of $50,000 directly from firms located
outside the State of New York. Respondent admits, and I
find, that it is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act, and that
Local 17±18 is a labor organization within the meaning of
Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The FactsRespondent admits that Moshe Rubashkin and AaronRubashkin are officers and supervisors of Respondent within
the meaning of Section 2(11) of the Act, and are agents of
Respondent acting on its behalf.Respondent admits that the following employees constitutea unit appropriate for the purposes of collective bargaining
within the meaning of Section 9 (b) of the Act:All employees, excluding all office clerical employ-ees, professional employees, foremen, managers, guards
and supervisors as defined in the Act.Respondent admits that Local 17±18 is the exclusive rep-resentative of the unit employees for the purposes of collec-
tive bargaining. It is alleged in the complaint, and there is 397CHERRY HILL TEXTILES1For purposes of this decision, I will treat the contract as havinga term through April 30, 1993. The complaint tracks the date on the
contract, which does indeed state ``April 31.''2Isaacson's correspondence to Respondent was addressed to Cher-ry Hill Textiles Company at a post office box in Brooklyn, New
York, and headed to the attention of ``Sarah/ Bookkeeper.'' Sarah's
last name does not appear in the instant record.3Burt Horowitz is a member of the same firm as Stuart Bochner,Esq., who appeared for Respondent in the instant proceeding.4I admitted the document, G.C. Exh. 12, on the basis that it isa business record of the Union: however, I ruled that Isaacson's tes-
timony did not establish who had drawn the document.5At the close of the hearing, General Counsel amended the com-plaint to allege that successor agreements were entered into by Re-
spondent and the Union.no dispute, that Respondent and Local 17±18 are parties toa collective-bargaining agreement effective from May 1,
1990, to April 31, 1993.1Article 3 of that agreement con-tains a provision requiring Respondent to remit directly to
Local 17±18 the dues and fees it has deducted from the
wages of employees pursuant to their written authorizations
for such deductions. The dues are to be remitted no later
than the fifth day of each month.Douglas Isaacson, the president of Local 17±18, testifiedthat on February 16, 1993, he sent a letter to Sarah, Re-
spondent's bookkeeper, advising her that Respondent was in
arrears in the remittance of union dues for November and
December 1992 and January 1993, and requesting that Re-
spondent remit the sums due immediately. Isaacson testified
that he had dealt with Sarah in the past concerning such mat-
ters. Not having received any response to his letter, Isaacson
called Respondent and spoke to Sarah who said she would
check the matter. Isaacson did not hear from Sarah and on
March 15, he sent another letter to Respondent requesting
immediate remittance of the dues for November and Decem-
ber 1992 and January and February 1993.2No responsebeing forthcoming to this second letter, Isaacson telephoned
Respondent and spoke to Sarah; again she said that she
would check the matter, and again Isaacson did not hear
from Sarah. On April 21, 1993, Isaacson sent a third letter
requesting immediate payment of dues deducted for Novem-
ber and December 1992 and January, February, and March
1993. Following the April 21 letter, the Union received from
Respondent the dues it had deducted from its employees'
wages for the month of November 1992. On May 13, 1993,
Isaacson sent a fourth letter to Respondent requesting imme-diate remittance of the dues for December 1992, and January,
February, March, and April 1993. A fifth letter dated June
9, 1993, from Isaacson to Sarah requested the immediate re-
mittance of dues for December 1992 through May 1993.After the June 9 letter was sent, Respondent remitted tothe Union two checks for the dues deducted for January and
February 1993, respectively. The check for the February dues
was returned for insufficient funds on July 9, 1993; it was
redeposited and again returned for insufficient funds on July
30, 1993.During his largely fruitless attempts to secure the remit-tance of dues deducted from the unit employees' wages,
Isaacson spoke to Respondent's attorney, Burt Horowitz.3The two agreed to meet with Moshe and Aaron Rubashkin
and set a date for July 22, 1993. Although Isaacson and
Horowitz appeared for the meeting, the Rubashkins did not
come. Before he left the meeting, Horowitz told Isaacson that
he would look into the matter of the arrears in payments to
the Union. Thereafter, Isaacson sent a letter dated July 28,
1993, to Aaron Rubashkin voicing his disappointment at the
Rubashkins' failure to appear for the meeting and setting
forth Respondent's failure to remit dues. In August 1993,Isaacson and Horowitz agreed on another meeting date. Themeeting took place in September 1993, at the Company's
premises. Isaacson and Horowitz appeared and then Al Fish-
er arrived. Fisher is a person with whom Isaacson had dealt
in the past concerning grievances at the Company. Isaacson
told Fisher that Respondent had failed to remit dues to the
Union, but Fisher said that he had no authority to pay money
on behalf of Respondent. Then Horowitz told Fisher to in-
form Moshe Rubashkin that the Company was in arrears and
Horowitz agreed to do so.Around November 10, 1993, the Union received dues forOctober 1993.On November 22, 1993, the Union filed a charge whichwas served on Respondent on November 23, alleging that
Respondent had failed to remit dues for April through Sep-
tember 1993. The complaint alleges that since May 23, 1993,and continuously to date, Respondent has periodically de-
ducted dues and fees from its employees' wages pursuant to
valid checkoff authorizations but has refused to remit the
dues and fees to the Union. Counsel for Respondent stated
on the record that Respondent admits that it has deducted the
dues from its employees' wages. Respondent does not dis-
pute that the unit employees have executed valid checkoff
authorizations which ``direct my employer to deduct from
my wages and pay over to the Union on notice from the
Union such amounts ... during the effective period of this

authorization.'' The checkoff authorizations provide that they
may be revoked on the anniversary date or on the termi-
nation date of the collective-bargaining agreement whichever
occurs sooner. Respondent does not contend that any em-
ployees have revoked their checkoff authorizations.Isaacson testified that on February 2, 1994, a negotiatingsession was scheduled to be conducted at the Respondent's
premises. Isaacson himself did not attend, but during the
meeting the two union agents who were present at the meet-
ing telephoned him and stated that Burt Horowitz was there
and had drawn up an agreement. Isaacson gave them permis-
sion to sign the agreement. The agreement is a handwritten
document that statesCherry Hill Textiles and Local 17±18, UPW herebyagree that the collective bargaining agreement dated
May 1, 1990±April 31, 1993 shall be extended, retro-
actively from May 1, 1993 until May 1, 1994 without
any modifications thereto.According to Isaacson, the agreement is signed by two unionagents and bears the signature of Moshe Rubashkin for Cher-
ry Hill Textiles.4The complaint does not allege the existence of this docu-ment extending the collective-bargaining agreement, and
counsel for Respondent stated on the record that he had no
notice of any extension of the contract.5Counsel requestedthat I give him an opportunity to present a defense based on
this document at a later date. Counsel stated, ``I have a right
to show this to my client and say to him, is this your signa- 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Wage reopeners were provided on February 1, 1995, and Feb-ruary 1, 1996. Otherwise, all other terms and conditions remained
unchanged.7See Snellco Construction, 292 NLRB 320, 326 (1989).ture?'' Attorney Bochner further stated on the record, ``I wasnot aware of the documents ....'' He also declared on the
record, ``I'm going to tell you unequivocally that no such
copy of this document exists in any of our Cherry Hill
files.'' As stated above, the instant record was held open so
that counsel for Respondent could investigate the February 2,
1994 document and request another hearing date in order to
present witnesses concerning the authenticity of the docu-
ment. On January 6, 1995, counsel for Respondent wrote to
me stating, in relevant part,I have shown a copy of [the document] to BurtHorowitz of my office. He has indicated to me that the
document is not in his handwriting and that prior to my
showing it to him he had never seen it before. ... Mr.

Moshe Rubashkin has indicated to me the signature
looks like it is his but has no recollection of signing the
document.Manifestly, all of the information sought to be conveyed bycounsel's letter is hearsay and I shall disregard it. As I indi-
cated above, counsel did not request a further hearing date
to present witnesses, and the record was closed. As the
record stands, therefore, the document is in evidence and
Isaacson's testimony identifies it as being signed by Moshe
Rubashkin and two union agents.In August 1994, Respondent and the Union executed an-other memorandum extending the collective-bargaining
agreement for 3 years effective May 1, 1994.6This documentwas prepared and forwarded to the Union by Burt Horowitz.Isaacson testified that in October or November 1994, theUnion received dues payments from Respondent for wages
paid in September and October 1994.B. Discussion and ConclusionsRespondent argues that no unfair labor practice can befound because all of the events which occurred during the
life of the contract, up to April 30, 1993, predated the 10(b)
period commencing on May 23, 1993. Further, Respondent
urges, all the allegations which are within the 10(b) period
occurred after the expiration of the contract. Respondent
maintains that section 302 of the Labor Management Rela-
tions Act (LMRA) prohibits the transmission of dues to the
union in the absence of a valid contract, although the law
does not prohibit the deduction of dues from the employees'
wages if there are valid checkoff authorizations. Thus, Re-
spondent concludes, the dues were lawfully deducted and
they were lawfully withheld from the Union.Section 302(a) prohibits an employer from paying moneyto a representative of its employees, except, inter alia, as
stated in section 302(c)(4), ``with respect to money deducted
from the wages of employees in payment of membership
dues. ... Provided, That the employer has received from

each employee ... a written assignment which shall not be

irrevocable for a period of more than one year, or beyond
the termination date of the applicable collective agreement,
whichever occurs sooner.'' Section 8(a)(3) of the Act permits
employers and unions to provide for union-security clausesin their agreements. It is not an unfair labor practice for anemployer, upon the termination of a contract containing a
union-security clause, to discontinue checking off union
dues. Robbins Door & Sash Co., 260 NLRB 659 (1982).In the instant case, however, the Respondent did not dis-continue deducting dues from the wages of its employees.
Rather, Respondent admits that for each month after April
30, 1993, it deducted dues pursuant to unrevoked dues-
checkoff authorizations which had been executed by its em-
ployees. Where an employer continues to deduct dues pursu-
ant to an expired collective-bargaining agreement, it is a vio-lation of the Act to fail to remit the withheld sums to the
union. Williamhouse-Regency of Delaware, 297 NLRB 199(1989), affd. 915 F.2d 631, 636 (11th Cir. 1990). No case
has been cited to me, nor has research disclosed any case,
holding that it is a violation of section 302 to remit such val-
idly deducted dues to a union after the expiration of the con-
tract.As noted above, the 10(b) period extends to May 23,1993, and the complaint alleges that since that date Respond-
ent has failed to remit the dues which have been checked off.
In early July 1993, Respondent remitted to the Union dues
for the months of January and February 1993, although the
check for February was not honored. Further, in August, Re-
spondent's Attorney Horowitz informed Fisher, Respondent's
representative for discussing grievances, that the Company
was in arrears. General Counsel argues that the remittance of
dues and the acknowledgment by Horowitz during the 10(b)
period reaffirmed the past obligations of Respondent to make
the payments and gave rise to a new 10(b) period.Each month after the expiration of the collective-bargain-ing agreement that the Respondent withheld dues and failed
to remit them to the Union constituted a new unfair labor
practice under the holding of Williamhouse-Regency of Dela-ware, supra. I further find that each month that the Respond-ent withheld dues from its employees' wages constituted a
reaffirmation of its duty to remit the sums to the Union. The
Respondent had no justification for withholding the dues ex-
cept to comply with the proviso of section 302(c)(4) that it
may deduct money from the wages of employees in payment
of membership dues and then remit that money to a rep-
resentative of its employees. By continuing to deduct the
money, Respondent reaffirmed to the employees and to the
Union its obligation to remit all sums deducted from employ-
ees' wages.7Indeed, by making payments of dues to theUnion in July 1993, for money due for January and February
1993, Respondent reaffirmed its obligation to remit all pay-
ments from January 1993, forward. The fact that it continued
to deduct dues and never ceased doing so combined with the
fact that it made partial payment within the 10(b) period is
conduct inconsistent with its position that it is not required
to remit sums to the Union. This finding is within the con-
templation of the Board's rationale in Chemung ContractingCorp., 291 NLRB 773, 774 (1988). Because of Respondent'scontinual withholding of dues, there was no ``unequivocal re-
pudiation'' of its obligation to remit all deducted sums to the
Union. Cf., Chemung, at 775. There is no need to look ata contract that expired outside the 10(b) period to establish
the obligation to remit the sums: each month that Respondent
deducted dues from its employees' wages, it reaffirmed its 399CHERRY HILL TEXTILES8Although General Counsel cites a number of instances of thisconduct, I shall only deal with the two examples which are fully es-
tablished in the instant record.obligation to remit the money to the Union. I find that Re-spondent violated Section 8(a)(5) and (1) of the Act by fail-
ing to remit to the Union the dues which it has deducted
from the wages of its employees pursuant to valid checkoff
authorizations.III. CONDUCTOFSTUARTBOCHNER
, ESQ.On January 6, 1995, counsel for the General Counsel filedand served a motion which requested, in part, that I strike
portions of Respondent's answer and impose sanctions
against Stuart Bochner, Esq., counsel for Respondent. Attor-
ney Bochner did not respond to the motion to impose sanc-
tions upon him. The instant hearing has concluded and the
case has been fully litigated: in these circumstances, it is not
expedient to strike the answer. I shall deal only with the
issue of sanctions.The General Counsel urges several grounds for the imposi-tion of sanctions upon Respondent's counsel. First, General
Counsel cites Bochner's repeated statements at the instant
hearing conducted on December 22, 1994, that he was un-
aware of General Counsel's Exhibit 12, the February 2, 1994
extension of the collective-bargaining agreement. As detailed
above, Bochner stated that he had no notice of any extension
of the contract and that no such document existed in his
files. Bochner requested and received extra time to inves-
tigate the authenticity of the document and to show it to his
client. In fact, as urged in General Counsel's motion and
supported by attachments to that motion, Bochner has been
in possession of General Counsel's Exhibit 12 since at least
July 1994. On July 11, 1994, Bochner was served with a first
amended complaint in Civil Action No. 94 Civ. 0020, a pro-
ceeding brought by the trustees of the Union's welfare fund
against Cherry Hill Textiles which was pending before the
Honorable Eugene H. Nickerson in the eastern district of
New York. The existence of General Counsel's Exhibit 12
was alleged in the complaint and a copy of the document
was attached to the complaint. On November 7, 1994, about
6 weeks before the instant hearing, a notice of motion for
default judgment was served on Bochner in the civil action,
and once again General Counsel's Exhibit 12 was annexed
to the papers. There is no doubt that Bochner himself was
served with the plaintiff's documents because he served, re-
spectively, an answer on August 2, 1994, and an affirmation
on November 22, 1994. It is therefore clear from the record
that when Bochner stated at the instant hearing that he was
unaware of General Counsel's Exhibit 12 and that it did not
exist in his files, he was misleading me for the purpose of
being granted further time to investigate the authenticity of
General Counsel's Exhibit 12 in order to delay the instant
hearing.The General Counsel further cites Respondent's denial inits answer of certain allegations of the complaint as an exam-
ple of Respondent's attempt to delay the instant proceed-
ings.8Section 102.21 of the Board's Rules and Regulationsstates in part:The signature of an attorney constitutes a certificate byhim that he has read the answer; that to the best of hisknowledge, information, and belief there is goodground to support it; and that it is not interposed for
delay. ... For a willful violation of this rule an attor-

ney may be subjected to appropriate disciplinary action.On June 15, 1994, Bochner signed Respondent's answer tothe complaint denying, inter alia, as alleged in paragraph 7,
the composition of the appropriate unit, and as alleged in
paragraph 11 that Respondent has deducted dues from the
wages of its employees and failed to remit the sums to the
Union. Because the answer signed by Bochner placed the al-
legations in issue, counsel for the General Counsel prepared
and served upon Respondent a subpoena requesting records
relevant to these allegations. Respondent does not dispute
service of the subpoena and Respondent did not file a peti-
tion to revoke the subpoena. Nevertheless, Respondent did
not comply with the subpoena and Bochner simply stated at
the hearing, ``We did not comply and will not comply.''
When counsel for the General Counsel moved to strike cer-
tain portions of Respondent's answer at the instant hearing,
Bochner stated on the record that on Respondent's behalf he
would admit paragraph 7 of the complaint. I note that the
Board's decision in Cherry Hill Textiles, 309 NLRB 268(1992), specifically found the existence of the 1990±1993
collective-bargaining agreement at issue herein and specifi-
cally found the appropriate unit as alleged in the instant com-
plaint. Later in the hearing, Bochner stated on the record
that, ``We don't deny we deducted the dues. This is not an
issue.'' Thus, it is apparent that Bochner signed an answer
denying allegations of the complaint which were not at issue
and which Bochner knew were accurate. The conclusion is
inescapable that Bochner's denials were for the sole purpose
of delaying the instant proceedings.Section 102.44 provides that misconduct at any hearingbefore an administrative law judge or before the Board ``of
an aggravated character, when engaged in by an attorney
... shall be ground for suspension or disbarment by the

board from further practice before it after due notice and
hearing.'' Here, Bochner denied allegations of the complaint
as to which he had knowledge and information that they
were true. Yet Bochner signed an answer denying those alle-
gations in the absence of any good ground to support it and
the answer had the predictable result of putting the General
Counsel to the expense of time to prepare and serve a de-
tailed subpoena. Further, Bochner failed to comply with the
subpoena without offering any reason for his action nor for
his failure to file a petition to revoke the subpoena. This
surely constitutes a willful violation of the Rule stated in
Section 102.21, quoted above. Further, Bochner misrepre-
sented his knowledge concerning General Counsel's Exhibit
12, and sought and received time to investigate the authentic-
ity of the document, informing the administrative law judge
on the record that he was not aware of the document and
stating ``Unequivocally that no such copy of this document
exists in any of our Cherry Hill files.'' This misrepresenta-
tion was for the sole purpose of delaying the instant hearing.
Moreover, wholly apart from the purpose to achieve delay,
Bochner's misrepresentation, an outright lie, made on the
record to an administrative law judge, is an egregious viola-
tion of his duty as an officer of the court or tribunal before
which he appears. The orderly administration of justice de-
pends on the ability of the presiding public official, in what- 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ever forum, to rely without question on the word of an attor-ney or representative appearing in that forum. This propo-
sition is so obvious as to require no further explanation. Mis-
representations made by an attorney to an administrative law
judge surely fall into the category of ``misconduct of an ag-
gravated character'' within the contemplation of the Rule
stated in Section 102.44. I shall recommend that Attorney
Bochner shall within a period of 14 days have an opportunity
to request a hearing and to show cause why he should not
be suspended from practice before the Board. Based on the
Board's discussion in in Joel I. Keiler, 316 NLRB 763(1995), and based on the fact that Bochner has previously
been warned by the Board in Advance Waste Systems, 306NLRB 1020 (1992), I shall recommend that Bochner be sus-
pended for a period of 6 months.CONCLUSIONOF
LAWBy failing to remit to United Production Workers Union,Local 17±18, the dues which it has deducted from the wages
of its employees pursuant to valid checkoff authorizations,
Respondent has violated Section 8(a)c(5) and (1) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.Respondent must remit to the Union all dues it has de-ducted from the wages of its employees with interest com-
puted pursuant to New Horizons for the Retarded, 283 NLRB1173 (1987). The months for which dues have been deducted
but not remitted to the Union shall be determined in the
compliance stage of this proceeding.Because the Respondent has a proclivity for violating theAct and has previously been found to have engaged in the
identical conduct found herein in Cherry Hill Textiles, supra,I find it necessary to issue a broad order requiring the Re-
spondent to cease and desist from infringing in any other
manner on rights guaranteed employees by Section 7 of the
Act. Hickmott Foods, 242 NLRB 1357 (1979).On these findings of fact and conclusion of law and on theentire record, I issue the following recommended9ORDERThe Respondent, Cherry Hill Textiles, Brooklyn, NewYork, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing to remit to United Production Workers Union,Local 17±18, the dues it has deducted from the wages of its
employees pursuant to valid checkoff authorizations.(b) In any other manner interfering with, restraining, or co-ercing employees in the exercise of the rights guaranteed
them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Remit to the Union all dues as specified in the remedysection of this decision.(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of withheld dues due under the terms of this Order.(c) Post at its facilities in Brooklyn, New York, copies ofthe attached notice, in English and Spanish, marked ``Appen-
dix.''10Copies of the notice, on forms provided by the Re-gional Director for Region 29, after being signed by the Re-
spondent's authorized representative, shall be posted by the
Respondent immediately upon receipt and maintained for 60
consecutive days in conspicuous places including all places
where notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondent to ensure that
the notices are not altered, defaced, or covered by any other
material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that Stuart Bochner, Esq. shall,within 14 days from the issuance of this decision, have an
opportunity to request a hearing and to show cause why he
should not be suspended from practice before the National
Labor Relations Board for a period of 6 months.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
fail to remit dues we have deducted fromyour wages pursuant to valid checkoff authorizations to
United Production Workers Union, Local 17-18.WEWILLNOT
in any other manner interfere with, restrain,or coerce you in the exercise of the rights guaranteed you
by Section 7 of the Act.WEWILLPAY
to the Union the dues which we have de-ducted from your wages, with interest.CHERRYHILLTEXTILES, INC.